DETAILED ACTION
1.	This communication is in response to the Application filed on 7/18/2019. Claims 1-20 are pending and have been examined.
Objections - Specification
2.	The Specification is objected to because the Title, the “Field of Invention” and the “Background” all talk about construction jobsite products and power tools, construction material, and so on , but the main limitations of the invention are instead on portable music device and how the device is controlled using speech recognition/understanding!  
FIELD OF INVENTION: [0002] “The present invention relates to computer data network systems, in which different products, including power tools and other construction jobsite products, are connected by means of wireless signal transmissions for tracking and/or controlling thereof.” 
Claim Rejections - 35 USC § 103
3.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jung, et al. (US 20150287413; hereinafter JUNG) in view of Lin (US 20170093510; hereinafter LIN).     
As per claim 1, JUNG (Title: Speech recognition using electronic device and server) discloses “A first electronic device, comprising: at least one microphone; at least one speaker; one or more processors; a power tool battery pack connectable to and powering the at least one speaker and the one or more processors; and one or more computer-readable media storing instructions (JUNG, [0034], microphone; [0042], speaker; [0008], processor .. memory; [0114], a rechargeable battery and/or a solar that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 
causing the first electronic device to operate in a first mode; generating, while the first electronic device is operating in the first mode, first audio data representing user speech captured by the at least one microphone (JUNG, [0008], an automatic speech recognition (ASR) on a speech input <read on the 1st mode, i.e., voice-controlled>; [0034], microphone); 
causing the first audio data to be analyzed (JUNG, [0008], The electronic device includes a processor configured to perform an automatic speech recognition (ASR) on a speech input by using a speech recognition model that is stored in a memory); 
[ determining that the first electronic device is communicatively coupled to a second electronic device ]; causing, based at least in part on determining that the first electronic device is communicatively coupled to the second electronic device, the first electronic device to switch from operating in the first mode to [ operating in a second mode ];   -41-UTILITY APPLICATIONSBD DOCKET NO. TN20180373 
[ receiving, while the first electronic device is operating in the second mode, second audio data from the second electronic device ]; and 
outputting, using the at least one speaker, audible content represented by [ the second audio data ] (JUNG, [0042], a result .. may be expressed in the display 180 and output through the speaker 170 <read on a ready mechanism for outputting any audio information>).”
JUNG does not expressly disclose “determining that the first electronic device is communicatively coupled to a second electronic device .. operating in a second mode .. receiving, while the first electronic device is operating in the second mode, second audio data from the second electronic device .. ” However, the limitation is taught by LIN (Title: Audio playing method and apparatus based on bluetooth connection).     
In the same field of endeavor, LIN teaches: [0005] “receiving a first Bluetooth connection request sent from a first audio source device <read on the 2nd electronic device> by a first playing device <read on the 1st electronic device> .. establishing a first Bluetooth connection with the first audio source device, and notifying other playing devices of a target playing group comprising the first playing device .. and receiving first audio data from the first audio source device by the first playing device based on the first Bluetooth connection <read on ‘operating in a second mode’ and ‘second audio data’>, and forwarding the first audio data to the other playing devices of the target playing group via the private network by the first playing device, wherein all playing devices of the target playing group are configured to play music corresponding to the first audio data.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of LIN in the system taught by JUNG to provide selected pairing of audio source device and audio playback devices for flexible voice-controlled audio playback.
As per Claim 2 (dependent on claim 1), JUNG in view of LIN further discloses “determining that the first electronic device is communicatively coupled to one or more remote computing devices, wherein causing the first electronic device to operate in the first mode is based at least in part on determining that the first electronic device is communicatively coupled to the one or more remote computing devices (JUNG, [0005], To obtain more accurate and reliable results for speech recognition, electronic devices may transmit speech inputs to a server <read on remote computing device, the 1st mode .”
As per Claim 3 (dependent on claim 1), JUNG in view of LIN further discloses “determining that the first electronic device is not communicatively coupled to one or more remote computing devices, wherein causing the first electronic device to switch from operating in the first mode operating in the second mode is further based at least in part on determining that the first electronic device is not communicatively coupled to the one or more remote computing devices (<see Claim 2>).”  
As per Claim 4 (dependent on claim 1), JUNG in view of LIN further discloses “wherein causing the first audio data to be analyzed comprises sending the first audio data to one or more remote computing devices (JUNG, [0005], electronic devices may transmit speech inputs to a server to request the server to recognize the speech inputs), and wherein the operations further comprise:  -42-UTILITY APPLICATIONSBD DOCKET NO. TN20180373 
receiving third audio data from the one or more remote computing devices, wherein the third audio data is based at least in part on the first audio data; and outputting, using the at least one speaker, additional audible content represented by the third audio data (JUNG, [0005], provide results which are fed back from the server; [0042], a result of speech recognition may be expressed in the display 180 and output through the speaker 170).”  
As per Claim 5 (dependent on claim 1), JUNG in view of LIN further discloses “analyzing the first audio data to identify one or more words within the user speech; and identifying third audio data based at least in part on analyzing the first audio data, and wherein the operations further comprise outputting, using the at least one speaker, additional audible content represented by the third audio data (JUNG, [0005], request the server to recognize the speech inputs, provide results <read on 3rd audio data> which are fed back from the server; [0042], a result of speech recognition may be expressed in the display 180 and output through the speaker 170; [0047], the server 200 may include the NLP 260 for sensing a user's intention and determining a function, which is to be performed, with reference to a recognition result of the ASR module 230. The NLP 260 may perform natural word understanding, which mechanically analyzes an effect of words spoken by humans and then makes the words into computer-recognizable words, or reversely, a natural word processing that expresses human-understandable words from the computer-recognizable words).”  
As per Claim 6 (dependent on claim 1), JUNG in view of LIN further discloses “identifying third audio data based at least in part on causing the first audio data to be analyzed; and sending the third audio data to the second electronic device (JUNG, [0005], request the server to recognize the speech inputs <read on 1st audio data>, provide results <read on 3rd audio data> which are fed back from the server <to send the results to which device in the system is a design choice>; [0042], a result of speech recognition may be expressed in the display 180 and output through the speaker 170).”  
 As per Claim 7 (dependent on claim 1), JUNG in view of LIN further discloses “determining that the first electronic device is not communicatively coupled to the second electronic device, wherein causing the first electronic device to operate in the first mode is based at least in part on determining that the first electronic device is not communicatively coupled to the second electronic device (<Examiner’s Note: see Claim 1 ‘causing, based at least in part on determining that the first electronic device is communicatively coupled to the second electronic device, the first electronic device to switch from operating in the first mode to operating in a second mode’>-41-UTILITY APPLICATIONSBD DOCKET NO. TN20180373).”
-43-UTILITY APPLICATIONSBD DOCKET NO. TN20180373As per Claim 8 (dependent on claim 1), JUNG in view of LIN further discloses “wherein the first mode includes a voice-controlled mode where the first electronic device communicates with one or more remote computing devices configured to analyze generated audio data (JUNG, ; and 
the second mode includes a peripheral mode where the first electronic device communicates with the additional electronic device (LIN, [0005], receiving first audio data from the first audio source device <read on the 2nd electronic device> by the first playing device <read on the 1st electronic device and the peripheral mode> based on the first Bluetooth connection <Examiner’s Note: ‘the additional electronic device’ -41-UTILITY APPLICATIONSBD DOCKET NO. TN20180373has antecedent issue and the limitation is also indefinite because it’s unclear what is ‘the additional electronic device’>).”
Claim 9 (similar in scope to claim 1) is rejected under the same rationale as applied above for claim 1. However, “Providing a first electronic device .. determining that a first electronic device is operating in a first mode” has indefinite limitation issue. JUNG also teaches: [0114] “a rechargeable battery and/or a solar battery.”
Claims 10-11, 12, 13; 14 (similar in scope to claims 2-3, 1, 6; 2 and 3) are rejected under the same rationale as applied above for claims 2-3, 1, 6; 2 and 3.
Claim 15 (similar in scope to claims 3 and 1) is rejected under the same rationale as applied above for claims 3 and 1.
Claims 16, 17; 18; 19, 20 (similar in scope to claims 2, 1; 4 and 6; 4, 8) are rejected under the same rationale as applied above for claims 2, 1; 4 and 6; 4, 8.
 				Conclusion
4.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on (571)272-7799.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG-TZER TZENG/	4/30/2021

Primary Examiner, Art Unit 2659